Bliss, J. (dissenting).
The petition charges no specific violation of the legal rights of the petitioner or any of those whom he claims to represent. It states that the respondent Andrews requested the respondents Heavy and others “ for certification of names from the appropriate eligible lists for selection and appointment to fill vacancies in the said Division of Placement and Unemployment Insurance ” and that the respondent Heavy did make certifications as aforesaid; that a known number of vacancies existed “ under the respective titles applicable thereto,” that the respondent Andrews requisitioned a greater number of certifications from appropriate eligible lists than required for selection therefrom to a known number of existing vacancies; and that the respondents Heavy and others provided such lists of certified names in excess of two additional to the known number of vacancies. It is to be noted that no position is mentioned and it is impossible to tell from this petition what position was vacant or for which certifications were asked and given. It is but a blanket charge that an excess number of names was requested and certified for some one of the many positions in the Division of Placement and Unemployment Insurance. No issue could be framed for trial upon such an allegation. Therefore, there is no issue of fact to refer back to the Special Term for trial.
As to the petitioner’s own failure to be appointed, it is perfectly possible under the allegations of his petition and rule 8, subdivision 2, of the Rules for the Classified Civil Service, for him to have been legally passed over three times and thus eliminated and he alleges no facts showing that this was not the case. The petition should at least show a prima facie violation of the statute or rules.
Petitioner then alleges that the respondents effected “ the same or similar violations of rule and law in relation to the eligible lists ” *694of certain other specified positions in the division. The petition also charges that the respondent Andrews did “ otherwise make appointments to vacancies in disregard of the order of placement upon the appropriate eligible lists ” without mentioning any of the alleged violations thus “ otherwise ” made.
We have here nothing but a series of blanket omnibus charges of violations of rights and failures to comply with statutes or rules without any facts to support any such charge and without any definite or specific violation being shown.
I fail to find any facts in this petition showing any violation of law and no such specific violation or facts in support thereof have been pointed out in the prevailing opinion.
I, therefore, dissent and vote to affirm the order appealed from.
Order reversed, on the law and facts, and matter remitted to the Albany Special Term for a trial of the issues, with fifty dollars costs and disbursements.